Citation Nr: 1412932	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-28 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for dental disability including temporomandibular joint disorder (TMJ); and if so, whether service connection is warranted.

2.  Entitlement to service connection for residuals of a laceration to the head and facial areas.

3.  Entitlement to service connection for residuals of a laceration to the left knee.  

4.  Entitlement to service connection for degenerative joint disease of the left knee.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to an initial rating in excess of 10 percent for a right shoulder disorder.

7.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION


The Veteran served on active duty from October 1977 to December 1980, and from February 1982 to November 1987.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2013, the Veteran testified at a Board hearing in Washington, D.C. before the undersigned.  

At his hearing, the Veteran indicated that he was essentially seeking VA outpatient dental treatment.  As the RO does not adjudicate claims for outpatient dental treatment, the claim for such is to be referred to the nearest VA medical facility that provides dental care.


The issue of service connection for degenerative joint disease of the left knee and low back disability as well as higher ratings for cervical spine and right shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 1999, the RO denied service connection for residuals of dental trauma.  The Veteran did not appeal.

2.  Evidence submitted since the RO's August 1999 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.

3.  TMJ is due to inservice dental trauma.  

4.  Cranial Nerve V/trigeminal nerve damage as well as residual scarring of the left cheek, left ear, forehead, and chin are due to inservice facial traumas.

5.  A residual laceration of the left knee is due to inservice trauma sustained in a motor vehicle accident.  


CONCLUSIONS OF LAW

1.  The RO's August 1999 rating decision which declined to reopen service connection for residuals of dental trauma is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).


2.  New and material evidence has been received since the RO's August 1999 rating decision; thus, the claim of service connection for residuals of dental trauma is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

3.  Service connection for TMJ as due to inservice dental trauma is warranted.  38 U.S.C.A. §§ 1131, 1721 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 4.150 (2013).

4.  Service connection for Cranial Nerve V/trigeminal nerve damage is warranted.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

5.  Service connection for residual scarring in the areas of the left cheek, left ear, chin, and forehead (each representing an individual scar) is warranted.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

6.  Service connection for a residual laceration scar of the left knee is warranted.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claims are being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Residuals of Dental Trauma

In an August 1998 rating decision, service connection for dental fillings was denied on the basis that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, periodontal disease, and Vincent's stomatitis are not disabling conditions and may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  In an August 1999 rating decision, the RO determined that new and material evidence had not been received to reopen the claim for residuals of dental trauma.  A notice of disagreement was not received within the subsequent one-year period and no additional evidence was received within one year of that decision.  Therefore, the RO's rating decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Veteran has presented additional medical evidence and argument in support of his claim to reopen, including a VA examination which diagnoses TMJ.  Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Thus, the claim of service connection is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

With regard to service connection, the Veteran was afforded a VA examination in February 2010.  The examiner concluded that the Veteran had TMJ which was secondary to trauma.  The examiner noted that the Veteran was struck in the face with a bottle during service and discussed that injury.  Although the claims file was unavailable to this examiner, he relied on an accurate history as the service treatment records (STRs) clearly corroborate the account of this injury and reflect that injury to the mandible area was sustained.  The examiner is competent to indicate that TMJ resulted from this trauma and his opinion is probative as to etiology.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached).  Accordingly, service connection is granted for TMJ.  To the extent that the Veteran seeks VA outpatient dental treatment, that matter has been referred in the introductory portion of this decision.  


Lacerations of the Head and Facial Areas

The Veteran testified that there were two inservice traumas which resulted in lacerations.  He was involved in an MVA during which his head was struck on the windshield and he was later involved in the incident where he was struck in the face with a broken bottle.  The STRs confirm that the Veteran was involved in an MVA in June 1984.  He struck his frontal skull area, suffering a contusion and laceration of the forehead and the chin.  Subsequently, in June 1987, the Veteran suffered a through and through injury consisting of a laceration of the left check and corner of the mouth when he was struck and cut with a broken bottle.  He sustained a 5 to 6 inch laceration of his cheek.  In addition, the medical records documented obvious facial nerve damage.  He underwent surgery to close the wound and also additional surgery for the nerve damage.  

The Veteran has been examined by VA several times and VA examiners have attributed current Cranial Nerve V/trigeminal nerve damage to the inservice incident when his face was severely cut by the broken bottle.  He also has residual  scarring on the left side of his face and behind his left ear due to that incident.  See VA examinations/opinion dated in December 2008, February 2009, and March 2010.  In addition, a private medical report from Metro Spine, Inc., also indicated that the nerve damage was related to prior trauma.  Color photographs have been received which confirm the continued presence of scarring on the forehead and across the chin from the MVA and along the left side of the face from the broken bottle.  A picture of the ear was not provided, but the examiner verified the presence of that scar.  

In light of the foregoing, service connection is warranted for Cranial Nerve V/trigeminal nerve damage as well as residual scarring of the left cheek and left ear from the bottle incident; and residual scarring of the forehead and chin from the MVA.  


Laceration of the Left Knee

The STRs document that the Veteran sustained a contusion/laceration to the left patellar tendon in the MVA. When examined by VA in February 2010, the Veteran still has a 1 by 1/2 centimeter horizontal midline subpatellar superficial linear scar.  Service connection is warranted for this residual scar, which was noted to be status post the old laceration.  


ORDER

Service connection for TMJ is granted.

Service connection for Cranial Nerve V/trigeminal nerve damage is granted.

Service connection for residual scarring of the left cheek, left ear, forehead, and chin (each representing an individual scar) is granted.

Service connection for a residual laceration scar of the left knee is granted.


REMAND

As noted, the Veteran injured his left knee in an MVA accident during service when he struck his left knee on the underside of the dashboard.  When examined in February 2010, the examiner noted that the Veteran had recurrent left knee pain, but no "etiology was established."  The examiner then stated that degenerative joint disease was shown on x-ray.  No opinion was provided regarding the etiology of that diagnosis.  Recent May 2013 x-rays confirm the diagnosis of degenerative joint disease.  Accordingly, a medical opinion should be obtained.  Likewise, there is no medical opinion (or examination)  with regard to the low back.  The Board notes that the inservice records do not document that the Veteran complained of low back injury following the MVA, but he was discovered 40 feet from his car following the accident and was brought to the hospital on a backboard.  The Veteran suffered multiple body trauma in various areas including the neck, shoulder, left knee, and face.  Thus, the Veteran should be afforded a medical examination with regard to that issue.

With regard to the service-connected cervical spine disability, service connection was granted in an April 2009 rating decision and assigned a 10 percent rating.  A notice of disagreement (NOD) was received that same month.  The Veteran was granted a 20 percent rating in a January 2010 rating decision effective from the date of service connection.  A statement of the case must be issued as to the issue of entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the cervical spine.  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).  The Veteran's representative also indicated that the Veteran appealed the assigned 10 percent rating for his right shoulder disability in the January 2010 rating decision which granted service connection and assigned a 10 percent rating.  Thereafter, two VA Forms 9 were received within a one year period, but neither specifically addressed the right shoulder.  However, in both forms, the Veteran indicated that he would present his contentions at his hearing.  At his hearing, he presented contentions regarding the right shoulder.  Thus, in liberally viewing the Veteran's statements, the Board finds that he intended to initiate an appeal as to the matter of a higher initial rating for the right shoulder as that was clarified during the hearing.  As such, a statement of the case should also be sent as to this issue.

Accordingly, the case is REMANDED for the following action:

1.  Send updated VCAA notice as to the issues of service connection for degenerative joint disease of the left knee, service connection for low back disability, an initial rating for cervical spine disability, and an initial rating for right shoulder disability.

2.  Schedule the Veteran for a VA examination.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current low back disability had its clinical onset during service or is related to any in-service disease, event, or injury, to specifically include the 2007 MVA.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that degenerative joint disease of the left knee had its clinical onset during service or is related to any in-service disease, event, or injury, to specifically include the 2007 MVA when the Veteran struck his left knee against the underside of the dashboard.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

3.  The AMC should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

4.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

5.  The Veteran should be sent a statement of the case as to the issue of entitlement to higher ratings for cervical spine and right shoulder disabilities in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  If the Veteran perfects the appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


